Notice of Pre-AIA  or AIA  Status


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
         DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10/376,147. Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in scope as the claims in ‘147.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Application 16/512,689. Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in scope as the claims in ‘689.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent US 10/517,483. Although the claims at issue are not identical, they are not patentably distinct from each other because are broader in scope as the claims in ‘483.

Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)
(pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim
element recites function but fails to recite sufficiently definite structure, material or acts
to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6. Claim limitation “scanning said emitted light at said infrared wavelength, using a means for scanning, in a two dimensional pattern, spanning across the target surgical
area” and “co-axially aligning said selectively emitted light of said second laser with said emitted light of said first laser, using a means for aligning, for scanning of said selectively emitted visible light in said pattern” has/have been interpreted under 35
U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for scanning” and “for aligning” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, claim(s) 1 and dependent claims 2-14 has/have been interpreted to

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph limitation:
 “means for scanning" and "means for aligning" will be interpreted as a
pointing mirror, a resonance mirror, a dichroic mirror, a polarizing mirror, a polarizing
cube, a half-mirror, coupling mirrors, a parabolic hot mirror, or equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure, applicant must identify the corresponding
structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient
structure, material, or acts for performing the claimed function to preclude application of
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

    Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis
for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was
Claims 1-3 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kruglick et al (US 20140194747 A1) in view of Marchitto et al (US 20050143662 A1).
 Regarding claim 1, Kruglick et al teaches a method for three-dimensional
imaging of a target surgical area ([0002]-[0005], and surgical suite [0080]) comprising:
introducing fluorophores having affinity for targeted cancer cells into biologic tissues of internal body structures of the target surgical area (e.g. target cell is an internal organ of a subject and signature monitored is from a fluorescent or other molecule that has been added to the subject [0064]-[0068});

excitation of said fluorophores (infrared light source of laser [0043]-[0045], and
signature monitored is from a fluorescent or other molecule that has been added
to the subject [0064]-[0068]);
scanning said emitted light at said infrared wavelength, using a means for
scanning, in a two dimensional pattern, spanning across the target surgical area
(e.g. scanning mirror assembly, [0016]) converting into an analog signal, by a photodetector, of an image of said fluorophores formed by said focused excitation wavelength of light (detector [0042] and fluorescent molecule [0067));
 	transmitting said analog signal output from said photodetector to a processing
unit (e.g. computer can also control and/or monitor the results from the detector,
[0050));
selectively emitting light from a second laser at one or more visible wavelengths
(laser of visible light source, [0046]);
co-axially aligning said selectively emitted light of said second laser with said
emitted light of said first laser, using a means for aligning, for scanning of said
selectively emitted visible light in said pattern, using said means for scanning
(e.g. using scanning mirror assembly such that optics can allow for overlapping
(at the same time) use of both the IR light and the visible light, [0050]; and
collinear light guide [0004], [0031 ]-[0038]); and
using, by said processing unit, of said analog signal, for causing said selectively
emitting of said light by said second laser to be at a first visible wavelength. being
a desired visible color, and for causing of said selective emitting of said first

corresponding to said received excitation wavelength of light from said
fluorophores, to create a visible three-dimensional projection on the target
surgical area of the targeted cancer cells (e.g. detecting an infrared signature
from one or more cells and projecting at least one wavelength of visible light onto
an area corresponding to the one or more cells, thereby indicating a target cell,
[0005], [0016]-[0017], and [0067)).
Kruglick et al is silent on:
for receiving and focusing, onto a photodetector, a fluorescent excitation wavelength of light emitted by said excited fluorophores.
Marchitto et al teaches using a lens for receiving and focusing, onto a photodetector (macrolens on a c-mount, attached to the CCD camera [0090] and CCD video camera (e.g. Dage-MT| CCD 300) was fixed with a 19-38 mm zoom lens, [0091]) for receiving and focusing infrared light to infrared sensitive cameras in different optical
configurations such as to image the end of the fiber bundle ([0090]) and a zoom lens ([0091]).
lt would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the photodetector of Kruglick et al in view of the use of lenses of Marchitto et al for using a lens for receiving and focusing, onto a
photodetector, a fluorescent excitation wavelength of light emitted by said excited
fluorophores. Doing so would allow for receiving and focusing infrared light to infrared
sensitive cameras in different optical configurations such as to image the end of the
fiber bundle and a zoom lens as recognized by Marchitto et al.
In some embodiments, the signature monitored is from a fluorescent or other molecule that has been added to the subject. Thus, in some embodiments, a detectable marker has been added to the subject, and the probe can be used to detect the detectable marker”; using the camera for capturing an image of the target surgical area and the fluorophores: and  displaying the captured image of the target surgical area and the fluorophores on a display monitor (see para. 0069, “As will also be appreciated by one of skill in the art, given the present disclosure, the visible image generation and IR spectroscopy light can be merged into the same light guide before entering the patient and the scanning for detection and indication of malignancy are both done by the same scanning mirror. This allows a computing device to build a map of cancerous areas and project it onto the work area in a self aligned manner with no modeling or 3D registration as each pixel is simply indicated if that same pixel returns a cancerous signature”..

With respect to claim 3, Kuglick disclose method according to claim 2 further comprising storing said captured image of the target surgical area and the fluorophores 

Conclusion
This is a continuation of applicant's earlier Application No. 14/097,313.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793